Citation Nr: 0939222	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-03 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral pain syndrome of the left knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral pain syndrome of the right knee.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
December 1971 to November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 Decision Review Officer 
(DRO) decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas that assigned initial 
disability ratings of 10 percent for patellofemoral pain 
syndrome in each knee. 

The Veteran testified in a hearing at the Waco RO before a 
DRO in May 2007, and he testified before the undersigned 
Acting Veterans Law Judge in a hearing at the RO in July 
2009; transcripts of those hearings are associated with the 
claims file.  During the July 2009 hearing he presented 
additional evidence in the form of updated VA outpatient 
records, along with a waiver of his right to have this 
evidence initially considered by the agency of original 
jurisdiction (AOJ).


REMAND

The Board notes that the Veteran testified at his July 2009 
hearing that his service-connected knee disabilities had 
gotten worse since the last VA examination in December 2006, 
to include increased symptoms of weakness and popping.  See 
the July 2009 hearing transcript, page 8.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2009), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the current severity of a 
disability.  See also 38 C.F.R. § 3.159 (2009).

In addition, while this case is in remand status, appropriate 
development should be undertaken to obtain any additional 
pertinent medical records.

Accordingly, this matter is being REMANDED to the AOJ for the 
following actions:

1.  The AOJ should take appropriate 
steps to contact the Veteran and request 
that he identify specific names, 
addresses and approximate dates of 
treatment, both VA and private, for all 
health care providers who have treated 
him for his service-connected bilateral 
knee disabilities since April 2009, the 
date of the most recent treatment 
records on file.  After securing any 
appropriate consent from the Veteran, VA 
must attempt to obtain copies of all 
treatment records identified by the 
Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform the 
Veteran and his representative of this 
and request them to provide copies of 
the outstanding medical records.

2.  The Veteran should then be afforded 
an examination by an examiner with 
appropriate expertise to determine the 
nature and extent of all functional 
impairment due to his service-connected 
bilateral knee disabilities.  The claims 
folder must be made available to and 
reviewed by the examiner.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  
The examiner should also determine if 
the knee locks and if so the frequency 
of the locking.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination 
in terms of the degree of additional 
range of motion loss.

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the Veteran describes flare-
ups), and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the examiner 
should assess the additional functional 
impairment on repeated use or during 
flare-ups in terms of the degree of 
additional range of motion loss.

To the extent possible, the examiner 
should distinguish the manifestations of 
the service-connected disabilities from 
those of any non service-connected 
disorders.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disabilities on the 
Veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.

3.  The AOJ must notify the Veteran that 
it is his responsibility to report for 
the above examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for the 
aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following completion of all 
indicated development to the extent 
possible, the AOJ must readjudicate the 
claim for initial evaluations in excess 
of 10 percent for service-connected 
patellofemoral pain syndrome of the left 
knee and right knee, based on all 
relevant evidence on file, to include 
consideration of 38 C.F.R. § 3.321(b)(1) 
(2009).  If the issues continue to be 
denied, the AOJ must provide the Veteran 
and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. The Veteran need take no action 
until he is otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame. 
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


